785 N.W.2d 158 (2010)
Denise M. PAGURA, Plaintiff/Counter-Defendant-Appellant,
v.
DEPARTMENT OF ENVIRONMENTAL QUALITY, Defendant/Counter-Plaintiff-Appellee.
Docket Nos. 140885, 140886. COA Nos. 286574, 291265.
Supreme Court of Michigan.
July 26, 2010.

Order
On order of the Court, the motions for miscellaneous relief are GRANTED. The application for leave to appeal the February 23, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.